SOMERVILLE, J.
(1, 2) The record in this case-exhibits the anomaly of a severence of the trial of two jointly indicted defendants, a trial of one of them, a verdict of guilty and judgment of conviction as to both of them, and a sentence upon both of them to life imprisonment.
Taking the judgment entry at its face value, it conclusively appears that Scrapp Agee was tried alone, and that Leon Kitchen was gratuitously declared guilty by the jury, and gratuitously and unlawfully adjudged guilty and sentenced by the court.
It is obvious that the judgment of conviction is a nullity as to Kitchen, and equally obvious that it is without error as to Agee, who could not have been prejudiced by the gratuitous interjection of Kitchen’s name into the verdict and judgment.
(3) As to Kitchen the judgment will be reversed, and the cause remanded; and as to Agee the judgment will be affirmed. — Chaney et al. v. State, 4 Ala. App. 89, 58 South. 685.
Affirmed in part, and reversed and remanded in part.
Anderson, O. J., and Mayfield and Gardner. J.7 , concur.